Citation Nr: 1820576	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-26 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for Hepatitis B, to include residuals related to this disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 






INTRODUCTION

The Veteran served on active duty in the United States Army from November 1964 to November 1967.  The Veteran's service included a tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This matter was previously before the Board in September 2016 and the Board found that the Veteran submitted new and material evidence to reopen the claim for service connection for Hepatitis B.  In turn, the Board found that a new examination was warranted and remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran does not have a positive diagnosis of Hepatitis B throughout the pendency of the appeal.  

2.  The Veteran does not have a diagnosis for any residual or related disabilities due to Hepatitis B.  


CONCLUSION OF LAW

The criteria for service connection for Hepatitis B, to include a residual disability, have not been met.  38 U.S.C. §§ 1110, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Under 38 U.S.C. § 5102 VA, first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

In this appeal, the Board finds the letter dated in April 2011 before the August 2011 rating decision provided the Veteran with notice that fulfills the provisions of 38 U.S.C. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter, the rating decision, the remand, the statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent post-service evidence to include his VA treatment records and private treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

VA has also provided the Veteran with a medical opinion in order to establish service connection for the Veteran's disability in January 2017.  Moreover, the Board finds that the opinion provided by the January 2017 examiner is adequate to adjudicate the claim and substantially complies with the Board's remand instructions because it was provided after a review of the record on appeal, it referred to a detailed medical history from the claimant, and the examiner provided an opinion as to the diagnosis of the Veteran's disability, which was based on citations to the relevant evidence found in the claims file.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Steagal, supra; D'Aries, supra; Dyment, supra.

Lastly, neither the Veteran nor his representative has argued that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the VBMS and Virtual VA claim files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  The Claim

The Veteran contends that he has a positive diagnosis for Hepatitis B and he has a residual disability due to the contraction of Hepatitis B.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 C.F.R. §§ 3.309.  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Lastly, in order to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

As to the claim for service connection for Hepatitis B, the threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought; specifically Hepatitis B or residuals from that disease.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As to a current diagnosis, the Board notes that throughout the pendency of the appeal, the Veteran has not received a positive diagnosis for Hepatitis B.  That being said, the Board acknowledges that the Veteran was diagnosed with Hepatitis B exposure in 1986.  The record reflects that Dr. L. F. informed the Veteran at that time that his tests showed that he possessed the antibody for Hepatitis B, and its presence meant that the Veteran was now immune to the virus.  See April 15, 1986 Dr. L. F. letter.  In addition, the record does not reflect that the Veteran has a residual disability related to his exposure to Hepatitis B.  

Turning to the Veteran's lay statements, the Veteran reported to VA that the true effect of this condition is the damage that was done to his liver several years ago.  The Veteran added that he can't take certain types of medication to control his cholesterol as it negatively affects his liver due to the damage that was done by the Hepatitis B.  The Veteran also stated that he can't drink any alcohol as it causes his liver to react very badly due to the Hepatitis B damage.  See February 2, 2017 VA-Form 9.  

In regards to the Veteran's lay statements, the Board finds that the Veteran is considered competent to report on observable problems that he experienced related to Hepatitis B because these symptoms are observable by a lay person.  However, the Board also finds that the Veteran is not competent to provide a medical opinion as to the possible residual effects of exposure to this condition because such an opinion requires medical expertise which he does not have.  See Jandreau, supra; Kahana, supra.  As such, the Board places little if any probative weight on the Veteran's statements because they are not supported by the medical evidence contained in the record and he does not have the medical expertise to provide a diagnosis for his claimed disability.  See Davidson, supra; Kahana, supra.

Turning to the medical evidence at hand, the Veteran was afforded a VA examination in January 2017.  Upon examination, the examiner indicated that the Veteran did not have signs or symptoms attributable to chronic or infectious liver disease, any incapacitating episodes, or signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  Following the examination, the examiner stated that the Veteran does not have a Hepatitis B infection because his past and present labs have never showed Hepatitis B infection.  See January 11, 2017 VA examination.  The examiner also stated that the claimed condition is less likely than not service connected and opined that "even though the Veteran stated in his pleadings that the "blood bank" finds him to be infected with Hepatitis B, no past and today's lab show infection to Hepatitis B.  Resolution of Hepatitis B after viral clearance can be seen as HBs-Ag loss and concurrence of anti-HBs production but is not seen here and therefore resolution is not the case."  Lastly the examiner opined that "his liver functions have remained normal in the past."  See January 11, 2017 VA examination.  

The Board finds this medical opinion to be highly probative as the doctor reviewed the Veteran's medical history, interviewed the Veteran, examined the Veteran, and then cited to relevant medical test results in a thorough and well-reasoned opinion.  Accordingly, the Board has placed significant probative weight on this opinion.  See Bloom, supra; Davidson, supra.  

On the other hand, the Veteran's private doctor submitted a letter in support of the Veteran's claim.  Dr. M. A. stated that "the Veteran is under my medical care since 2005, who was exposed to Hep B while he was in service, and his liver was affected, and has changed his lifestyle to keep it under control."  See June 5, 2014 Dr. M. A. letter.  

The Board is unable to place any probative weight on this opinion because the doctor did not identify a specific disability as a result of the Veteran contracting Hepatitis B and only provided a vague statement that the Veteran had to make changes to his lifestyle.   See Bloom, supra; Davidson, supra.  

Lastly, after a review of the Veteran's claims file, the Board notes that there is no evidence in the Veteran's medical history that shows he had a positive diagnosis for Hepatitis B or a residual disability related to Hepatitis B throughout the pendency of this appeal.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In sum, the Board finds that service connection for this disability is not warranted.  The Board finds that the most probative evidence of record demonstrates that the Veteran does not have a diagnosis of Hepatitis B or a disability related to Hepatitis B at any time during the pendency of the appeal.  In reaching this conclusion, the Board has considered the Veteran's lay statements, his full medical history, and his VA examination.  However, since the most probative evidence of record demonstrates that the Veteran does not have a diagnosis of a disability at any time during the pendency of the claim on appeal, the Board must conclude that entitlement to service connection for Hepatitis B, including any residuals from that disease, must be denied because the preponderance of the evidence is against the claim.  


ORDER

Entitlement to service connection for Hepatitis B, to include residuals related to this disability, is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


